In the
             Court of Appeals
     Second Appellate District of Texas
              at Fort Worth
           ___________________________
                No. 02-21-00131-CV
           ___________________________

IN THE INTEREST OF J.L., E.M., AND D.M., CHILDREN



       On Appeal from County Court at Law No. 2
                Wichita County, Texas
             Trial Court No. 13296-JR-F


         Before Kerr, Birdwell, and Wallach, JJ.
        Memorandum Opinion by Justice Wallach
                            MEMORANDUM OPINION

       Appellant L.R. (Mother) appeals the trial court’s termination of her parental

rights to three1 of her children, Luke, Jack, and Kyle, 2 on the ground that she failed to

comply with a court-ordered service plan. 3 See Tex. Fam. Code. Ann.

§ 161.001(b)(1)(O). In her first issue, she challenges the constitutionality of Section

161.001(d), which precludes termination based on the failure to comply with a court

order if the parent proves by a preponderance of the evidence that (1) the parent was

unable to comply with specific provisions of the court order and (2) the parent made a

good faith effort to comply with the order and the failure to comply with the order is

not attributable to any fault of the parent. See id. § 161.001(d). In Mother’s second issue,

she argues that the trial court abused its discretion by failing to grant her motion for




       Mother’s fourth child, Mark, is the subject of a separate proceeding.
       1



       We use aliases to refer to the children subjects of this appeal and their family.
       2

See Tex. R. App. P. 9.8(b)(2) (requiring courts to use aliases to refer to minors in
parental-rights termination cases and, if necessary to protect the minors’ identities, to
also use aliases to refer to their family members); see also Tex. Fam. Code Ann.
§ 109.002(d).
       3
        This is our second time considering the termination of Mother’s parental rights
to Luke, Jack, and Kyle. In 2020, we reversed the trial court’s first order terminating her
rights because it had failed to provide a court reporter to record the proceedings as
required by the Texas Family Code. In re J.L., No. 02-20-00114-CV, 2020 WL 5242426,
at *2 (Tex. App.—Fort Worth Sept. 3, 2020, no pet.) (mem. op.) (relying on Tex. Fam.
Code Ann. § 201.009(a)).


                                             2
new trial which urged the trial court to expressly consider the Holley factors in its

determination of the children’s best interests.

       Because resolving Mother’s constitutional argument is not necessary to this

appeal, and because she has failed to show that the trial court abused its discretion by

declining to grant a new trial, we affirm the trial court’s order terminating Mother’s

parental rights.

                                     Background

I. Circumstances Leading to Removal

       Appellee, the Department of Family and Protective Services (the Department),

became involved with Mother and the children in November 2018 when it received a

report that Mother had been evicted from her apartment and had left her four

children—the oldest of which, Luke, was seven years old at the time—with a neighbor.

At trial, Mother claimed that she had left the children with the neighbor, who she did

not realize was on parole and a diagnosed schizophrenic, for only one-and-a-half days.

She testified that she left the children with the neighbor because she was trying to pack

up her apartment.

       The Department concluded that there was reason to believe Mother had

committed neglectful supervision of the children and referred the case to family-based

services; Mother was permitted to retain custody of all four children. At trial, Mother

stated that she and the children had lived with her mother and a friend during that time,

though she could not recall the friend’s last name.

                                            3
      During this time, the Department became concerned about the children’s

apparent delayed development. Luke, diagnosed autistic, could not communicate.

According to Mother, he also had attention-deficit disorder and attention-

deficit/hyperactivity disorder. She also testified that Luke was not on medication for

his autism at the time of removal because Mother did not “believe in taking medicines

and stuff” but instead believed in taking “natural herbs” and eating certain foods that

she claimed would “do the same things as the medicine.” Jack’s speech was also delayed

and he was behind on his immunizations; and Kyle had medical issues related to lead

poisoning.

II. Removal and Implementation of Service Plan

      Luke, Jack, Kyle, and Mark were removed from Mother’s care in March

2019 based on the Department’s conclusion of reason to believe she had committed

neglectful supervision and on the Department’s suspicions of Mother’s drug abuse. As

related to Luke, Jack, and Kyle,4 Mother was placed on a court-ordered Family Service

Plan by May 2019 that required Mother’s

   • maintaining sobriety;
   • providing and maintaining a safe and stable home with working utilities;
   • allowing Child Protective Services (CPS) and Court Appointed Special
     Advocates (CASA) to conduct announced and unannounced home visits;
   • providing “names, dates of birth, driver’s license numbers and social security
     numbers for anyone residing or found in the home”;


      4
       Mark was placed with his father, Cole.


                                          4
   • demonstrating a stable and legal source of income allowing her to provide for
     her children on an ongoing basis;
   • providing a written budget monthly to her CPS caseworker, regardless of
     employment or income status;
   • informing the Department of any change of address or phone number within
     three days of the change;
   • complying with all CPS court orders;
   • actively participating in and completing parenting classes, and providing a
     certificate of completion within ten days’ completion;
   • visiting with the children on a regularly scheduled basis;
   • providing monthly in-kind child support (clothing, diapers, school supplies, etc.);
   • understanding that any individual who Mother enters a relationship with must
     also complete the services identified in the service plan as necessary to the
     children’s safety and well-being;
   • being truthful, honest, and forthcoming in her dealings with the Department;
   • reporting any relationship with someone who would have significant contact
     with her children within three days of such change occurring;
   • completing a drug and alcohol assessment and following all resulting
     recommendations;
   • submitting to random drug screens;
   • providing valid prescriptions for any medications;
   • completing a psychosocial evaluation and following all resulting
     recommendations;
   • participating in individual counseling and following all resulting
     recommendations; and
   • refraining from engagement in any criminal activity or associating with people
     engaging in illegal activity.

      A. Mother’s Relationship with the Department

      Mother admitted at trial5 that she participated in the development of the service

plan and that she had signed the service plan, which included a provision acknowledging

that she had received it and understood the requirements. Despite that, she also claimed


      5
       The final trial was held over three days: January 21, March 5, and April 6, 2021.


                                           5
at trial that she was unaware of or did not understand its requirements. She repeatedly

blamed the Department, the trial court, or her lawyer,6 claiming that they did not

communicate with her or assist her in completing her services.

      Testimony by caseworkers from the Department and CASA conflicted with

Mother’s claims of their refusal to help her. Lucas Olson, her Department caseworker

from August 2019 through March 2020, testified that he went over the service plan with

Mother at least three times and provided her a copy of it each time and any other time

she requested one. He recalled that they met twice monthly to discuss her progress or

lack thereof and that he communicated with her regularly through text messages and

phone calls. He reported that Mother never expressed any doubt about what she had

to do to earn back custody of her children.

      Olson also described Mother’s communications as displaying erratic behavior,

explaining that she would send “very hostile messages . . . that were . . . accusing us of

infringing on her rights, on her constitutional rights” and then act as if that never

happened. He suspected that her up-and-down moods could be signs of drug use.




      6
         Mother also claimed she did not remember many things, like whether she had
appeared at certain hearings or whether her attorney had attended hearings. At one
point, she could not recall her youngest child’s birthday and blamed the Department,
testifying, “I’ve been investigated by [the Department] numerous times, so it’s hard to
dictate the dates and times,” and “the paperwork and stuff and remembering their dates,
it’s hard to remember.” Initially she testified that Mark was born in 2019, but later
agreed with the Department’s counsel that Mark was born in 2016.

                                            6
       Beverly Vaughn, Mother’s CASA caseworker, had a similar experience with

Mother. She testified that she became “pretty close” with Mother and “worked closely

with [Mother] in hopes to have a successful monitored return.” She described Mother

as being polite and sweet when she was getting her way, but “us[ing] some choice . . .

words” when she was not getting her way. She communicated with Mother almost daily

and encouraged Mother to stay on the right path; she described her communication

with Mother as more than her average amount of communication with a parent in a

Department case. Like Olson, Vaughn could not recall Mother ever reporting that she

had not received the service plan.

       Finally, Desiree Bernal testified to her experience working with Mother as her

Department caseworker and point of contact since August 2020. Like Olson and

Vaughn, Bernal communicated with Mother via phone calls and text messages.

       B. Transportation

       One of Mother’s primary excuses for failing to complete the service plan was her

alleged lack of transportation. Mother claimed she could not make it to visitation

sessions, counseling sessions, or drug tests, and that she could not find employment

because either her car was in need of repair, she did not have a car, or her driver’s license

was expired. But the temporary orders in the case stated that the Department could

supply transportation, including a bus pass; Olson and Vaughn described their offers

and efforts to aid Mother with transportation, and Bernal testified that Mother never

indicated she had transportation troubles.

                                             7
      Olson testified that he discussed transportation-assistance options with Mother

“[s]everal times” and only requested she give him 48 hours’ notice. Vaughn testified

that she offered Mother transportation and only asked for a day’s notice, and Mother

only requested a ride from Vaughn twice. Vaughn testified, “Well, [Mother] always was

needing a ride and then she [would] have a ride, and then the ride wouldn’t come

through. That was the story throughout.” According to Vaughn, Mother refused to ride

the bus.

      During the trial, Mother stated that she had been walking everywhere but also

stated that she had access to a rental car only for emergencies. She testified that she was

late to the second day of trial because she had walked to the courthouse but walked

back home to lock her front door. She denied refusing a bus pass, and she claimed that

she did not know the Department could help with transportation, blaming the

Department for not telling her they could help or for never responding.

       C. Employment and Housing

       At some point, Mother attended nursing school but “got distracted and had to

drop out,” in her words. Before her separation from Mark’s father, Cole, he had been

supporting her and the children. She testified that after their breakup, she supported

herself and the children using Luke’s survivor’s benefits from his deceased father, which

were around $700 a month, and that she also received help from her mother. In mid-

2019, they lived in government-subsidized housing and she paid $179 in monthly rent,

but they were evicted in November 2019 because, according to Mother, the property

                                            8
manager was embezzling money from the government. She testified that she was no

longer eligible for subsidized housing because of the eviction. She claimed that she

failed to look for employment during that time because she was “overly protective” of

her children, her mother was going through medical issues, and she could not find

anyone to help her with the kids.

      However, Mother also testified that she worked for a home-healthcare company7

for six or seven months until the Covid-19 pandemic struck in March 2020 and she was

let go. She received some unemployment benefits after that, and she acknowledged

there was no reason she could not work by the time of trial. She worked a few odd jobs

here and there—a couple of weeks at a Dress Barn, custodial work for a bondsman,

and some furniture repair. Mother testified on the first day of trial that she had an

interview with Pizza Hut scheduled after the hearing, but at the next day of trial, she

testified that she did not make it to the interview due to a lack of transportation.

      At some point after the children were removed in March 2019, Mother was

homeless for two weeks. By the time of trial, Mother was leasing a home in Wichita

Falls from a man she referred to as her uncle (though she later clarified they were not

related) and who she was initially reluctant to identify by name. Her testimony regarding

rent was inconsistent. Initially she testified that she paid $400 a month. Later she


      7
       Later, she clarified that she worked for two different home-health companies,
but she could not remember her dates of employment, and she was unsure of the name
of one of the companies.


                                            9
testified that she paid $750 a month and always had. Finally, she testified she had

recently paid $500 a month and dismissed counsel’s concerns by reporting that her

“uncle” did not “scold [her] for not paying full rent.” Bernal testified that Mother and

her counsel had refused to allow the Department to visit the home.

       D. Mother’s Abusive Relationships

       Mother has a history of involvement in domestically violent relationships. She

testified Luke’s father was abusive during their five-year relationship. She also described

her three-and-a-half or four-year relationship with Kyle’s father, Ben, as being violent

and accused Ben of being an alcoholic. She testified that his alcohol dependency caused

“severe” problems that interfered with his ability to financially provide for them as a

family and with his ability to take care of himself; she also claimed that she was afraid

to leave her children in his care “[b]ecause he was always drinking” and he would lose

his temper and drive drunk. She described an incident when he “got physical” with

then-six-year-old Luke and “[she] defended [her] child.” But according to Vaughn,

Mother never expressed concerns about Ben being around the children until Ben was

later arrested for assaulting a subsequent girlfriend, at which point Mother said to

Vaughn, “See, he’s not a good parent either. I want my children.”

      Ben, who testified at trial, described Mother as the aggressor in their relationship

and testified that they drank and did cocaine together around twice a month during

their relationship. He also alleged that Mother occasionally smoked marijuana. Once

when they had been drinking and Ben was holding Jack, Mother struck Ben in the face,

                                            10
accidentally striking Jack at the same time. Ben stated that he was “triggered” so, after

he laid Jack down, they physically fought. Ben recalled calling the police once to report

Mother’s aggressive behavior, and Mother was arrested. Ben subsequently dropped the

charges against Mother.

       Mother also averred that Mark’s father, Cole, became abusive about six months

after Mark’s birth, when she and the children lived in Oklahoma with Cole. She testified

that “he started drinking heavily and he would get physical,” “[w]ouldn’t let [her] leave,”

“push[ed her],” and “a couple of incidents where he’d slapped [her] and pushed [her]

up against the wall.” Though she initially portrayed the abuse as more than one incident,

she later claimed that she left after he hit her the first time and that the abuse occurred

in one incident. At the time of the January trial date, Cole had custody of Mark, and

Mother claimed that Cole would not allow her any visitation with Mark, despite the

admission of temporary orders from their custody proceedings revealing that Mother

was allowed supervised visitation of Mark.

       In August 2020, Mother’s acquaintance (whom she denied having a relationship

with) was arrested for assaulting her. At trial, Mother could not recall any relationship

she had in the three years prior to trial that did not involve alcohol or domestic violence.

She also admitted that domestic violence and alcohol abuse are “[m]entally, physically,

[and] emotionally” damaging to children. Her plan to protect her children from

exposure to friends or partners with alcohol or drug issues or violent tendencies was to

“[s]tay alone.”

                                            11
      E. Mother’s Drug Problems

      Mother’s testimony at trial was largely inconsistent with other evidence indicating

that she had struggled with drug abuse over the years. At trial, she downplayed past

marijuana use and outright denied using any other drugs: “I don’t - - marijuana was

something I experimented [with] but that was, you know - - I never done anything.”

She testified that she had “been around people who smoke meth” but denied using it.

But the Department presented records from an October 2019 drug-assessment session

in which Mother had indicated that she had a one-year history of methamphetamine

use and had last used methamphetamine a week before the assessment. The same

records indicated Mother had answered “Yes” to the following questions:

          • Do you use a drug with a needle?
          • During the past 12 months,
              o Have you used larger amounts of alcohol or drugs or used them for
                  a longer time than you had intended?
              o Have you gotten so high or so sick from alcohol or drugs that it
                  kept you from doing work, going to school, or caring for children?
              o Have you spent less time at work, school, or with friends so that
                  you could drink or use drugs?
              o Has your use of alcohol or drugs caused emotional or psychological
                  problems?
              o Has your use of alcohol or drugs caused problems with family,
                  friends, work, or police?
The assessment also reflected a preliminary diagnosis of severe amphetamine-abuse

disorder, Mother’s inclusion in a “[p]riority [p]opulation” of injecting drug users, and a

recommendation that she receive substance-abuse treatment. It summarized that

Mother met the criteria for severe amphetamine abuse


                                           12
      as evidenced by [her] report of using larger amounts or using over a longer
      period of time than intended, persistent desire or unsuccessful efforts to
      cut down or control use, recurrent use resulting in a failure to fulfill major
      role obligations at work, school, or home, important social, occupational,
      or recreational activities are given up or reduce[d] because of use,
      recurrent use in situations where it is physically hazardous, continued use
      despite knowledge of having persistent/recurrent physical/psychological
      problems likely caused or exacerbated by use.

Mother claimed at trial that she did not remember the assessment, though she did

acknowledge     confessing    during    a    family    group    conference     to      trying

methamphetamines, cocaine, and marijuana in the past.

      Mother’s compliance with the Department’s requests for drug tests was also

inconsistent: she often blamed transportation issues or she claimed that the Department

had failed to communicate necessary information about the drug tests. In January

2019 she tested positive for Adderall use, for which she claimed she had an “old

prescription” but also admitted that it was expired.

      Mother tested positive for methamphetamine and amphetamine usage in

January, March, and September 2019 and January 2020; she tested positive for

marijuana in April and September 2019 and January 2020. Mother blamed her positive

methamphetamine test result on a roommate allegedly using methamphetamine. In June

2019, Mother was arrested and charged with methamphetamine possession, although

she did not remember the arrest at trial until she was confronted with the arrest

paperwork. She failed to complete any drug tests requested by the Department after

March 2020.



                                            13
        Despite her denials of drug use, Mother attempted to attend three rehabilitation

programs. Olson and Vaughn assisted Mother in two attempts to participate in inpatient

rehabilitation in Dallas. Olson drove her to the Dallas facility and dropped her off, only

to find out later that she had been turned away because she had failed to disclose

pertinent medical information relating to a preexisting condition. Mother subsequently

completed only four days of inpatient rehabilitation at an Oklahoma facility before

leaving against medical advice. Vaughn and Olson then arranged for Mother to return

to the Dallas facility in March 2020, with Vaughn making arrangements to drive Mother

to the facility. But when Vaughn arrived to pick Mother up, Mother’s home was vacant,

and Mother refused to answer her phone. When Mother finally returned Vaughn’s calls

later that day, Mother revealed she had moved her things into storage and was staying

with a friend, and Mother blamed Vaughn and Mother’s attorney, cursing and accusing

them of “setting her up to fail” and asserting that it was not her fault her phone did not

ring.

        Mother claimed at trial that she successfully completed a drug-rehabilitation

program somewhere in North Carolina; 8 however, she could not recall the name of the



        8
         Mother testified that her “uncle” paid for the North Carolina program, but
initially claimed she did not remember his name and then asked to “plead the Fifth” to
avoid giving his name. She finally gave his name and then admitted that they are not
biologically related but he “helped take care of [her].” She testified that she could not
call him and ask how much the rehabilitation program cost or what the name of it was
because he was “trying [not] to be involved.”


                                           14
facility, where it was located, or when exactly she attended it. 9 When asked for

paperwork supporting her claim, she first blamed the Department for not giving her a

copy of it; she blamed Covid-19 for her failure to secure a copy of it directly from the

North Carolina facility; and she finally claimed that the paperwork was at her home and

she would have to find it. Olson acknowledged that Mother provided a completion

certificate but testified that it was fake.

       F. Visitation, Counseling, and Parenting Classes

       Mother’s attendance at visitation sessions with her children was somewhat

sporadic and she only attended about half of the scheduled visitation sessions. When

she did attend, she arrived late so often that the Department eventually required her to

arrive one hour before the scheduled visitation time. Eventually she stopped attending

and, by the first day of trial in January 2021, she had not seen the children in at least ten

months. She admitted that she had not sought any visitation, but she averred that she

had asked for information about the children “[p]lenty” of times.

       Similarly, Mother was discharged from counseling because of her failure to

attend scheduled sessions. She did not reestablish counseling with anyone else

thereafter.




       Similarly, Mother reported that she had completed eleven of the Alcoholics
       9

Anonymous’ program steps, but she could not remember what the eleventh step entails
or what the first step was.


                                              15
       Mother claimed to have completed an online parenting class without realizing

that the service plan required it to be with specific providers. She provided a certificate

of completion to Olson; he determined that the certificate was fake. Mother admitted

at trial that she did not complete any domestic-violence-education classes.

      G. The Department’s Overall Concerns

      Vaughn testified that she had continuing concerns that Mother “was never

consistent, as she always tried to find ways to go around what she needed to do.” As

she put it, “[I]t was always an excuse why she couldn’t complete a service.” It also

concerned Vaughn that Mother “d[id not] see any fault in anything pertaining to this

case and she becomes very emotional when you do entrap her in situations. . . . [W]hich

it’s not really healthy. Even around the children she gets very emotional and she begins

to blame situations on others instead of . . . taking responsibility [for] the situation

herself.” Mother’s testimony at trial only confirmed Vaughn’s conclusion that

termination was in the best interest of the children because, she testified,

      it appears that she is still fabricating a lot of things, like she started to do
      after the second time of her not going to rehab. Her stories change
      consistently and then she didn’t remember telling you what she had
      originally stated. That kind of confirmed more of her ability to not change.

             And if the children are placed back with her, it will be back into the
      same environment, the inconsistency of her doing what she needs to do
      for the children.

      Olson expressed similar concerns and his conclusions that Mother had failed to

comply with the service plan.



                                            16
      H. Future Plans for the Children

      At the time of trial, Luke was living with his maternal grandmother, and Jack and

Kyle were living with a relative. Luke was receiving speech, occupational, and physical

therapy at his school. He required special care as a result of his autism, and Vaughn

doubted Mother could adequately care for Luke and his special needs because she could

not take care of her own. Bernal testified that Jack received speech therapy to assist

with his development.

      When questioned regarding her plans for the children’s care if she were to be

convicted of felony drug possession and face jail time, Mother said she “would have

things situated” and “would make a plan” with the Maternal Grandmother at Mother’s

home and Mother would pay the bills. When asked how she could pay the bills if she

were incarcerated, Mother replied, “If there’s a will, there’s a way.” She accused the

Department of being the real problem because “instead of helping me, knowing my

situation, they just threw me out and forgot about me.”

III. The Trial Court’s Decision, Findings, and Conclusions

      The trial court determined that termination of Mother’s parental rights to Luke,

Jack, and Kyle was in their best interest and justified because Mother had failed to

comply with the provisions of the court-ordered service plan. Key findings included

that much of Mother’s testimony lacked credibility, including her claims to have

completed a parenting class and an inpatient rehabilitation program and her denial of

any history of drug abuse or criminal charges pending against her. It also found her

                                          17
testimony “about lack of transportation . . . muddled and confusing at best and lacking

in credibility at worst.” It found Vaughn’s, Olson’s, Ben’s, and Bernal’s testimonies to

be credible. The trial court also found that Mother failed to prove by a preponderance

of the evidence that she was unable to comply with specific provisions of the court

order, she had made a good-faith effort to do so, and her failure was not attributed to

any fault of hers.

                                       Discussion

       Mother presents two issues on appeal: first, she argues that section 161.001(d) is

unconstitutional on its face and as applied to her; second, she argues that the trial court

abused its discretion by refusing to grant her motion for a new trial expressly

considering the Holley factors in its best-interest determination. It is unnecessary to

reach Mother’s constitutional arguments in resolving her appeal, and she has not shown

the trial court abused its discretion by declining to grant a new trial. Accordingly, we

overrule both of her issues and affirm the trial court’s judgment.

I. Standard of Review and Law Applicable to Termination Cases

       For a trial court to terminate a parent–child relationship, the party seeking

termination must prove two elements by clear and convincing evidence: 1) that the

parent’s actions satisfy one ground listed in Family Code Section 161.001(b)(1) and

2) that termination is in the child’s best interest. Tex. Fam. Code Ann. § 161.001(b);

In re E.N.C., 384 S.W.3d 796, 803 (Tex. 2012); In re J.L., 163 S.W.3d 79, 84 (Tex. 2005).



                                            18
       In a termination case, the State seeks not just to limit parental rights but to erase

them permanently—to divest the parent and child of all legal rights, privileges, duties,

and powers normally existing between them, except the child’s right to inherit. Tex.

Fam. Code Ann. § 161.206(b); Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985).

Consequently, “[w]hen the State seeks to sever permanently the relationship between a

parent and a child, it must first observe fundamentally fair procedures.” In re E.R.,

385 S.W.3d 552, 554 (Tex. 2012) (citing Santosky v. Kramer, 455 U.S. 745, 747–48,

102 S. Ct. 1388, 1391–92 (1982)). For the same reason, we carefully scrutinize

termination proceedings and strictly construe involuntary-termination statutes in the

parent’s favor. E.N.C., 384 S.W.3d at 802; E.R., 385 S.W.3d at 563; Holick, 685 S.W.2d

at 20–21.

       Due process demands the heightened standard of clear and convincing evidence

because “[a] parental rights termination proceeding encumbers a value ‘far more

precious than any property right.’” E.R., 385 S.W.3d at 555 (quoting Santosky, 455 U.S.

at 758–59, 102 S. Ct. at 1397); J.F.C., 96 S.W.3d at 263; see also E.N.C., 384 S.W.3d at

802.

       To determine whether the evidence is legally sufficient in parental-termination

cases, we look at all the evidence in the light most favorable to the challenged finding

to determine whether a reasonable factfinder could form a firm belief or conviction

that the finding is true. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). The factfinder—

the trial court in this case—is the sole judge of the witnesses’ credibility and demeanor.

                                            19
In re J.O.A., 283 S.W.3d 336, 346 (Tex. 2009). We assume that the trial court settled any

evidentiary conflicts in favor of its finding if a reasonable factfinder could have done

so. J.P.B., 180 S.W.3d at 573. We disregard all evidence that a reasonable factfinder

could have disbelieved, and we consider undisputed evidence even if it is contrary to

the finding. Id. That is, we consider evidence favorable to the finding if a reasonable

factfinder could, and we disregard contrary evidence unless a reasonable factfinder

could not. See id.

       We must perform “an exacting review of the entire record” in determining the

factual sufficiency of the evidence supporting the termination of a parent–child

relationship. In re A.B., 437 S.W.3d 498, 500 (Tex. 2014). Nevertheless, we give due

deference to the factfinder’s findings and do not supplant the judgment with our own.

In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006). We review the whole record to decide

whether a factfinder could reasonably form a firm conviction or belief that the

Department proved that Mother failed to comply with the terms of the service plan or

that the termination of the parent–child relationship would be in the children’s best

interest. Tex. Fam. Code Ann. § 161.001(b); In re C.H., 89 S.W.3d 17, 28 (Tex. 2002). If

the factfinder reasonably could form such a firm conviction or belief, then the evidence

is factually sufficient. C.H., 89 S.W.3d at 18–19.

II. Constitutional Challenge to Section 161.001(d)

       In her first issue, Mother argues that Section 161.001(d) violates the constitution

by impermissibly shifting the burden of proof to her and away from the Department.

                                           20
See Santosky, 455 U.S. at 769, 102 S. Ct. at 1403 (holding that, at a minimum, states must

meet a clear-and-convincing burden of proof to satisfy due process in parental-rights-

termination cases); In re G.M., 596 S.W.2d 846, 847 (Tex. 1980) (holding similarly).

      Section 161.001(b)(1)(O) allows for termination of parental rights if the court

finds by clear and convincing evidence that the parent failed to comply with the

provisions of a court order that specifically established the actions necessary for the

parent to obtain the return of the child who has been in the Department’s care for at

least nine months as the result of the child’s removal from the parent. Tex. Fam. Code

Ann. § 161.001(b)(1)(O). Section 161.001(d) then provides:

      A court may not order termination under Subsection (b)(1)(O) based on
      the failure by the parent to comply with a specific provision of a court
      order if a parent proves by a preponderance of evidence that:
      (1) the parent was unable to comply with specific provisions of the court
      order; and
      (2) the parent made a good faith effort to comply with the order and the
      failure to comply with the order is not attributable to any fault of the
      parent.
Tex. Fam. Code Ann. § 161.001(d).

      Mother argues that, on its face and as applied to her, this subsection

impermissibly shifts the burden of proof to the parent facing termination. In support

of her argument, she relies heavily on the fractured Supreme Court opinion in In re

L.M.I., and cases succeeding it, which related to voluntary affidavits of relinquishment

of parental rights. 119 S.W.3d 707 (Tex. 2003); see also, e.g., In re D.E.H., 301 S.W.3d



                                           21
825 (Tex. App.—Fort Worth 2009, pet. denied) (op. on reh’g); In re R.B., 225 S.W.3d

798 (Tex. App.—Fort Worth 2007, no pet.).

       But Mother’s reliance on L.M.I. is misplaced, and her constitutional argument is

of no avail. Mother is correct that Justice Dale Wainwright, in a concurring opinion in

L.M.I., expressed his concerns about burden-shifting in the context of termination

cases. 119 S.W.3d 715–16 (Wainwright, J., concurring). However, Mother ignores the

fact that Justice Wainwright also concluded that the issue of whether the burden

impermissibly shifted was not necessary to the resolution of the case because, either

way, the mother’s appeal was unsuccessful. Id. at 715–16, 729–30 (agreeing with Justice

Priscilla Owen’s concurring opinion that posited a reasonable factfinder could have

formed a firm belief that the mother voluntarily executed the relinquishment affidavit).

The same is true in this case.

        We presume that a statute enacted by our Legislature is constitutional. In re Doe

2, 19 S.W.3d 278, 284 (Tex. 2000). Relatedly, we are to consider a statute’s

constitutionality only when the question is properly raised and when such determination

is necessary and appropriate to a decision in the case. Id.; see also Tex. Ass’n of Bus. v. Air

Control Bd., 852 S.W.2d 440, 444 (Tex. 1993) (“[W]e have construed our separation of

powers article to prohibit courts from issuing advisory opinions because such is the

function of the executive rather than the judicial department.”). Similar to Justice

Wainwright’s viewpoint in his L.M.I. concurrence, we conclude that the issue of

whether Section 161.001(d) impermissibly shifts the burden away from the party

                                              22
seeking termination is not necessary to the resolution of Mother’s appeal; the result is

the same regardless of how we resolve the question.

       Mother’s request for relief is not that we reverse the trial court’s judgment, but

instead she requests that we

       reform Texas Family Code § 161.001(d) to require the Department to prove
       that a parent was able to comply with a specific court order and require the
       Department to prove that the parent did not make a good faith effort to
       comply with the order, by a constitutionally-mandated clear and
       convincing evidence standard.

[Emphasis added.] She provides no authority, nor are we aware of any, that would

empower us to do what she asks. We do not have the authority to freely rewrite

legislation. C.f. Entergy Gulf States, Inc. v. Summers, 282 S.W.3d 433, 443 (Tex. 2009)

(“Enforcing the law as written is a court’s safest refuge in matters of statutory

construction, and we should always refrain from rewriting text that lawmakers chose

. . . .”). But even if we were to do so, it would not change the result in this case.

       The evidence is legally and factually sufficient to support the trial court’s findings

that (1) she failed to comply with the court-ordered service plan, and (2) her failure to

comply was not the result of her inability to comply with specific provisions, despite

her good-faith effort to comply, or unattributable to any fault of her own. This is true

even if the Department had been required to prove the latter by clear and convincing




                                             23
evidence.10 C.f. R.B., 225 S.W.3d at 805–06 (holding clear and convincing evidence

supported voluntariness of relinquishment affidavit, thereby obviating need to address

constitutional issue regarding burden shifting).

      The trial court was presented with evidence that rather than accepting

responsibility for failing to comply with the service plan, Mother made excuses for her

behavior: her testing positive for methamphetamine use was her roommate’s fault and

her failure to complete tasks including parenting classes, rehabilitation programs,

requested drug screenings, counseling, steady employment, and visitation sessions were

the Department’s fault or chronically vague transportation issues. It heard Vaughn’s,

Olson’s, and Bernal’s testimony about their efforts to help Mother: extensive

communication and availability through text messaging and phone calls, even after

hours; offers of bus passes; offers to drive her to appointments; arrangements for her

to attend a rehabilitation program twice; multiple discussions of the service plan’s

requirements and supplying her copies of the service plan on request. It heard Olson’s

testimony that the certificates of completion Mother offered for a parenting class and

a rehabilitation program were fake. And it heard testimony and received evidence of

Mother’s positive drug tests, missed drug tests, and her arrest for and charge of

methamphetamine possession. It also heard evidence of the children’s improvements



      10
        To be clear, we do not hold that the Department is required to do so in
parental-rights termination cases.


                                           24
after removal and Luke’s significant ongoing needs, juxtaposed with Mother’s lack of

plans for caring for the children if they were returned to her care and her ten-month

absence from their lives after failing to request visitation. Based on the record before

us, we hold that the trial court could have reasonably formed a firm conviction or belief

that the Department met its burden to show grounds for termination and that Mother’s

failure to comply with the service plan was inexcusable.

      Accordingly, it is not necessary for us to reach Mother’s constitutional challenge.

See Tex. R. App. P. 47.1. We therefore overrule her first issue.

III. Motion for New Trial and Holley Factors

      In her second issue, Mother argues that the trial court erred by refusing to grant

Mother’s motion for a new trial, which urged the trial court to take the Holley factors

into consideration in making its ruling. Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex.

1976). Mother hangs her argument on a footnote in the trial court’s letter ruling stating

that it considered “all of the factors set out in Tex. Fam. Code § 263.307” in making its

determination that termination was in the children’s best interest.

      We review a trial court’s decision denying a motion for new trial under an abuse

of discretion standard. D.E.H., 301 S.W.3d at 830. A trial court abuses its discretion

when it acts in an arbitrary or unreasonable manner or when it acts without reference

to any guiding rules or principles. Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238,

241–42 (Tex. 1985).



                                           25
       Mother has not shown that the trial court abused its discretion by denying her

motion for new trial. In Holley, the Supreme Court provided a list of nonexclusive

factors that the factfinder may apply in determining the child’s best interest. It did not

require every factor be applied in every case, and as many courts have observed, the list

of factors is not exhaustive—some listed factors may be inapplicable to some cases,

while other factors not on the list may also be considered when appropriate. See, e.g., In

re C.J.F., 134 S.W.3d 343, 354 (Tex. App.—Amarillo 2003, pet. denied).

       Moreover, the trial court’s footnote did not state that the trial court did not

consider the Holley factors in making its best-interest determination; it merely stated that

it considered the Section 263.307 factors, which Mother does not contest are

appropriate considerations in a termination case. See Tex. Fam. Code Ann. § 263.307. 11

Additionally, a letter ruling is not competent evidence of the trial court’s basis for a

finding of the children’s best interest. Bell Helicopter Textron, Inc. v. Burnett, 552 S.W.3d

901, 911 n.7 (Tex. App.—Fort Worth 2018, pet. denied). Finally, Mother does not

challenge the sufficiency of the evidence supporting the trial court’s best-interest

determination. We are bound to affirm the trial court’s judgment if it is correct on any




       11
         Section 263.307 lists factors that “should be considered by the court and the
department in determining whether the child’s parents are willing and able to provide
the child with a safe environment” and in light of the presumption that “the prompt
and permanent placement of the child in a safe environment is . . . in the child’s best
interest.” Id.


                                             26
legal theory supported by the evidence,12 and Mother has not shown (or even attempted

to show) that termination would not be in the children’s best interest if the evidence

were expressly considered in light of the Holley factors.

      We therefore overrule Mother’s second issue.

                                         Conclusion

      Having overruled both of Mother’s issues on appeal, we affirm the trial court’s

order terminating her parental rights.




                                                       /s/ Mike Wallach
                                                       Mike Wallach
                                                       Justice

Delivered: October 7, 2021




      12
        Wise Elec. Coop., Inc. v. Am. Hat Co., 476 S.W.3d 671, 679 (Tex. App.—Fort Worth
2015, no pet.).


                                             27